Upon the hearing of the appeal in this case at November Term, 1879, three counsel were heard for the appellants. The appeal was sustained, (13 S. O. 279), and in the taxation of costs the clerk of the Circuit Court allowed appellants, the plaintiffs, as disbursements, the expense of printing three points and authorities, one for each counsel heard, and $4 for copying the “ case for the printer,” in addition to the “ making and serving case containing exceptions, $10.” Upon appeal to the Circuit Court, this taxation was approved. This court say that they could not hold that there was error on the part of the taxing officer in exercising his judgment as to what was necessary, in the printing of the points and authorities, but that there was no authority for the item of $4 for copying case for the printer. OPINION by
McGowaN, A. J.,